              Case 2:20-cv-01339-RAJ Document 46 Filed 09/15/21 Page 1 of 2




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8      FREDERICK O. SILVER,                              CASE NO. 2:20-cv-01339-RAJ

 9                            Plaintiff,                  ORDER ON REVIEW OF MOTION
                                                          FOR RECUSAL
10             v.

11      HEATHER DYSTRUP-CHIANG, et al.,

12                            Defendants.

13          On May 3, 2021, Plaintiff Frederick O. Silver filed a Motion seeking to disqualify the

14 Honorable Richard A. Jones in this matter. Dkt. #35. On August 11, Judge Jones issued an

15 Order declining to recuse himself and, in accordance with this Court’s Local Rules, referring that

16 decision to the Chief Judge for review. Dkt. #45; LCR 3(f).

17          A judge of the United States shall disqualify himself in any proceeding in which his

18 impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall

19 disqualify themselves in circumstances where they have a personal bias or prejudice concerning

20 a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28

21 U.S.C. § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a

22 district court makes and files a timely and sufficient affidavit that the judge before whom the

23 matter is pending has a personal bias or prejudice either against him or in favor of any adverse

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 1
              Case 2:20-cv-01339-RAJ Document 46 Filed 09/15/21 Page 2 of 2




 1 party, such judge shall proceed no further therein, but another judge shall be assigned to hear

 2 such proceeding.” “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United

 3 States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal.,

 4 993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an

 5 extrajudicial source.”).

 6          Mr. Silver essentially provides no grounds for seeking recusal.           He states that

 7 disqualification is “mandatory.” Dkt. #35. At one point Mr. Silver appears to imply that Judge

 8 Jones cannot carry out his judicial function because it has taken many months for the Court to

 9 issue orders. Id. at 2.

10          The Court finds that Mr. Silver has failed to present any reasonable basis to grant the

11 requested relief. Accordingly, the Court hereby finds and ORDERS that Judge Jones’s refusal to

12 recuse himself from this matter, Dkt. #45, is AFFIRMED.

13          DATED this 15th day of September, 2021.

14

15

16
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 2
